Citation Nr: 1540108	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The matter was most recently before the Board in October 2014 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet.App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for high blood pressure has been raised by the record in a February 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most competent medical evidence of record is against a finding that the Veteran has a current diagnosis of an acquired psychiatric disability causally related to, or aggravated by, active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in December 2008, April 2009, and April 2011.    

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that the Veteran has been afforded an adequate examination and opinion.  The claims file includes VA psychiatric examination reports in April 2015, November 2014, December 2013, October 2013, and June 2011.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  When taken as a whole, the reports contain findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Adequate rationale has been provided.  

The file indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  There is no indication that the benefits are due to disability, and the Veteran did not receive SSA benefits until the time of 'old-age' eligibility.  Thus, a remand for such records is not warranted.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that a psychiatrist deferred diagnosis on several mental disabilities in January 2012, specifically noting that the Veteran will need a period of sobriety before accurate diagnosis can be made.  The Veteran was not interested in SUD (substance use disorder) treatment at that time.  As of November 2014, the Veteran indicated he used marijuana daily.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The Board cannot control the Veteran's actions, and finds that VA does not have a further duty to assist if the Veteran will not cooperate with a licensed medical professional's request for diagnostic purposes.  Moreover, subsequent examiners were able to make valid findings regardless of any substance use.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

 If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

 For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Anlaysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The most probative competent credible evidence is that the Veteran does not currently have a psychiatric disorder.  Therefore, service connection for an acquired psychiatric disability, including PTSD, is not warranted.  The Board will, however, proceed with a thorough discussion of the evidence below.

The Veteran filed a claim for posttraumatic stress disorder (PTSD) in March 2008.  The Veteran listed flashbacks, nightmares, and loss of sleep as symptoms.  Subsequently, in May 2011, VA received a statement that included a list of stressors the Veteran contends he incurred as a truck driver in Vietnam.  The listed stressors include coming under rocket attack two times, a friendly fire incident from a US Naval ship, and two separate attacks on his truck convoy.  

The Veteran's STRs reflect normal psychiatric evaluations upon entrance and upon separation from service.  The STRs are void of any treatment for, or complaints of, the above noted conditions.  Upon separation from service in October 1968, the Veteran denied any trouble sleeping, terrifying nightmares, depression, or excessive worry.  The examiner noted a normal neurological and psychiatric clinical evaluation.  

As previously noted, the Veteran filed his claim in March 2008.  Clinical records reflect a routine physical examination was conducted that same month.  The examiner noted no depression, PTSD, anxiety, or thoughts of harming oneself or others.  

The Veteran was seen in February 2009 for another physical examination.  The clinical record reflects a normal mood and affect was observed by the examiner.  The Veteran was alert and oriented.

In June 2009, VA received a lay statement, or 'buddy statement,' from D.E., a woman who has known the Veteran for approximately 18 years.  The woman explained that the Veteran is difficult to satisfy, and that his "character can be described as cruel, evil, and numb."  She explained that the Veteran has the ability to make people feel small, and noted that his "verbal and metal abuse [are] inhuman" (sic).  

A July 2009 clinical record reflects the Veteran reported nightmares, memories, and flashbacks.  He also reported having trouble wearing a seatbelt as it made him feel tied up, but denied suicidal or homicidal thoughts.  The first examiner, a primary care advanced practice nurse, noted a positive screen for PTSD.  The nurse referred the Veteran to a mental health social worker that same day.  The record does not indicate that the social worker examined the Veteran.  Based on the nurse's note of diagnosed signs and symptoms of PTSD, the record reflects the social worker attempted to contact the Veteran via telephone, but was unsuccessful.  A letter was sent to the Veteran to schedule an appointment.  The social worker noted that the Veteran "desires treatment for ? PTSD."  The examiner also noted that the Veteran had no history of mental health care at the North Little Rock VA hospital.   

In December 2010, the Veteran was administered a depression screening and a PTSD screening by a licensed practical nurse.  A PHQ-2 screen was performed, and the Veteran tested negative for depression (score = 2).  A PTSD 4Q test was performed, and the Veteran tested negative for PTSD (score = 0).

A VA examination for PTSD was conducted in June 2011.  The examiner, a psychologist, reviewed the Veteran's claims file, interviewed the Veteran, and conducted a mental health examination.  The Veteran described his experiences as a truck driver in Vietnam, including that his "buddies got killed," and "convoys got hit."  The Veteran reported working two years after service in ball and roller bearings, before working the past 25 years as a self-employed barbeque restaurant owner.  The Veteran described being able to shop for his business without difficulty.  The Veteran described occasional difficulty sleeping, noting that some nights he wakes up in a sweat with dreams that "we got overrun."  The Veteran described having nightmares since 1968, immediately upon return from Vietnam.  The Veteran acknowledged never seeking mental health treatment, and when questioned as to why not, the Veteran replied, "I'm not crazy."  The examiner noted marijuana use one to two times a week, and that the Veteran's mood was euthymic, or normal (neither depressed nor highly elevated).  The examiner concluded that the PTSD was not found and noted that she found no evidence of other psychiatric disorder during the examination.  The examiner explained that the Veteran's symptoms do not preclude gainful employment, nor do they impact his social functioning or behavior.  There was no impairment in thought processes or communication.  The examiner noted there was nothing in the Veteran's record to suggest a long-term history of depression and anxiety, and noted numerous screenings from 2010 which were negative for PTSD.  She concluded, "Essentially, the Veteran is not reporting symptoms which would warrant a diagnosis of posttraumatic stress disorder."  

The following day, during a routine follow-up examination with a primary care nurse, the clinical record reflects the Veteran had a normal mood and affect. 

The first probative clinical evidence of a diagnosis of depression is in October 2011.  During a routine appointment with an advanced practice nurse, the examiner noted the Veteran was "not jovial as in previous visits."  The Veteran reported having bad dreams, including waking up to someone knocking at his door but finding no one there.  The Veteran said this has been occurring for approximately one and a half months, and that he had lost his appetite over the last couple of months.  He reported feeling tired, being without energy, and under a lot of stress, particularly about trying to sell his business.  The examiner noted no anxiety, but conducted a depression screen.   A PHQ-9 screen was performed, and the resulting score of 17 was suggestive of moderately severe depression.  The Veteran did not feel hopeless about the future, did not have thoughts of suicide, and never attempted suicide.  

The Veteran was seen in January 2012 for an initial assessment with a registered nurse at the mental health clinic with the chief complaint of "depression."  The Veteran explained symptoms of an inability to sleep, waking up in a cold sweat, and hearing things at night.  He further explained that these symptoms started four or five years ago (approximately 2007-2008) and have gotten progressively worse.  The Veteran explained that he worries "something might happen, what I don't know."  The Veteran recalled firefights and remembered being overrun in a bunker and seeing friends killed.  The Veteran's fiancée, D., accompanied him and explained that the Veteran is forgetful, easily agitated, and lashes out for no reason.  She denied the Veteran has been violent to her.  The Veteran reported drinking alcohol every day and feeling hopeless and helpless, but not worthless.  He denied suicidal ideations, but reported thinking about it once or twice remotely.  His fiancée described him as edgy and jumpy and that he does not like crowds.  The Veteran's longest periods of sobriety from both alcohol and marijuana since 1968 are a day or two.  The examiner, a psychiatrist, diagnosed anxiety NOS (not otherwise specified), insomnia, alcohol dependence, and cannabis dependence.  The examiner deferred any other diagnosis and noted that the Veteran will need a period of sobriety before accurate diagnosis can be made.

At a preventative care checkup in November 2012, the Veteran tested negative for depression.  A PHQ-2 screen was performed, and the score was zero.  

Another VA examination for PTSD was conducted in October 2013, this time by a different psychologist than in the June 2011 examination.  The examiner reviewed the Veterans Health Administration (VHA) records and examined the Veteran.  The examiner acknowledged the January 2012 examination report, and the Veteran provided a similar history of regarding waking up throughout the night when he hears noises.  The Veteran also explained having dreams once a week about his truck turning over on him and some friends that died during Vietnam.  The Veteran denied alcohol use but reported marijuana use to help with sleep.  The examiner noted that the Veteran has been exposed to a traumatic event that involved both actual or threatened death or serious injury as well as a response of fear, helplessness, or horror.  The examiner noted that the experience is not persistently reexperienced and that there is not persistent avoidance of stimuli associated with the trauma or a numbing of general responsiveness.  The examiner concluded that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner did not diagnose a mental disorder.  The examiner also concluded that the Veteran does not have any other symptoms attributable to PTSD and other mental disorders.  The examiner explained that based on her review of the record and an examination of the Veteran, it is less than likely that the claimed condition of PTSD was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran did not exhibit symptoms consistent with PTSD and has not been diagnosed with PTSD by other providers.  

The Veteran underwent a third VA examination for PTSD in November 2014.  The examiner, a psychologist, met with the Veteran and reviewed the entire claims file, including the VHA records, the Veteran's statements, and lay statements.  The Veteran provided a similar history again regarding his sleeping pattern, namely, obtaining five or six hours of sleep per night but waking up throughout the night every few hours.  The Veteran explained that he continued to work at his family-owned barbeque restaurant 30-35 hours per week.  He stated that he was prescribed an antidepressant by an outside physician, primarily to address recurrent headaches.  The Veteran explained that he drinks alcohol on occasion, and that he uses marijuana daily.  The Veteran explained that he is able to drive himself and shop for himself, and generally associates with friends daily playing cards or dominoes.  The Veteran reported having flashbacks to Vietnam and to his "buddies" with whom he served.  The examiner concluded that "there is not sufficient symptomatology to meet the diagnostic criteria for PTSD, anxiety disorder, or any other mental health disorder at this time.  The Veteran's description of his current functioning, emotional state and denial of mental health symptoms clearly rule out any current psychiatric diagnosis" (emphasis added).

As rationale for her conclusion in the November 2014 VA examination, the examiner noted: no recurrent, involuntary, or intrusive memories; no report of dissociative reactions; no prolonged, intense, or physiological reaction to stimuli; no negative alterations in cognitions or arousal associated with trauma other than mild avoidance of war movies (but noted that the Veteran generally does not watch television); no anxiety symptoms reported; no depressive symptoms reported; and mild irritability at times but within normal ranges based on the Veteran's report.  The examiner continued by summarizing the Veteran's medical record from 2008 to present.  She noted no complaints of mental health concerns in 2008 and February 2009.  She acknowledged the July 2009 report of nightmares and flashbacks, but noted that the Veteran did not follow through with another examination.  The examiner noted no complaints again until October 2011.  That examiner, an advanced practice nurse, noted the Veteran's stress at that time in trying to sell his business.  The current examiner noted the January 2012 clinical record in which the Veteran displayed symptoms of depression, short temper, and nightmares.  However, the 2012 examiner noted heavy alcohol use and daily cannabis use, resulting in difficulty discerning the source of the Veteran's symptoms given significant substance use.  The current examiner noted excellent occupational and social functioning with an active social life and steady work history.  Regarding the lay evidence which was reported as "difficult to satisfy, cruel, evil, numb, explosive... make people feel small," the examiner explained that these symptoms are not associated with PTSD, anxiety disorder, or another mental disorder, but related to personality traits. She concluded that the Veteran's personality traits more likely than not played a role in the reported symptoms.  

As noted above, the Board finds that entitlement to service connection for an acquired psychiatric disability, including PTSD, is not warranted because the most probative competent credible evidence is that the Veteran does not currently have a psychiatric disorder.  In reaching this conclusion, the Board has reviewed the statements submitted by the Veteran and the other lay statement associated with the file.  The Board finds the Veteran competent to report symptoms such as difficulty sleeping, anxiety, depression, and fear.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation, especially in light of the lapse of time since service, the complexity of mental health disabilities, and his substance use.  Likewise, the Board has considered the buddy statement received in June 2009.  The Board finds it also to be competent in describing the Veteran's symptoms and character, but notes that it lacks any indication of the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  The most recent VA examination and opinion, from November 2014 with an April 2015 addendum, is more probative because it was conducted by a psychologist who has the education and training necessary to make a finding in regard to the complexities of the human psyche.  Id; Jandreau at 1377 n.4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed Cir. 2006).

The Board also finds the Veteran less than credible as to his symptoms.  The Veteran's STRs are negative for any psychiatric complaints or disorders and he has not alleged treatment in the two decades after service.   During treatment, the Veteran provided a conflicting history of the onset of symptoms.  He first stated he began having trouble sleeping in approximately August 2011 but three months later he reported trouble sleeping as of approximately 2007 or 2008.  See clinical records dated October 2011 and January 2012; See also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991)(finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); Caluza at 510-511 (1995)(credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board notes that the lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges one positive screening for PTSD and one positive screening for depression during the pendency of this appeal.  Specifically, the Veteran had a positive PTSD screening in July 2009 by an advanced practice nurse based on the Veteran's reported history of nightmares and flashbacks, and a positive screening for depression in October 2011 by an advanced practice nurse.  However, the record does not reflect that either of the nurses reviewed the claims folder or the Veteran's STRs, but instead based their screenings on the Veteran's self-reported history.  Furthermore, a positive screening for a psychiatric disability is not equivalent to a diagnosis of a psychiatric disability under 38 C.F.R. § 3.304.  A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor when that stressor has not been verified.  In this case, two nurses noted positive screenings, but neither provided a rationale nor a nexus to service.  Moreover, a "screening" is merely a screening and not a diagnosis.    

The Board also acknowledges a diagnosis of anxiety NOS, insomnia, alcohol dependence and cannabis dependence in January 2012 by a psychiatrist.  The examiner noted that the Veteran's longest periods of sobriety from both alcohol and marijuana since 1968 are a day or two.  The examiner deferred any other diagnosis and noted that the Veteran would require a period of sobriety before an accurate diagnosis can be made.  There was no finding made regarding a nexus to service.  Due to the Veteran's provided history of substance use, the examiner's choice to defer diagnosis on any other psychiatric disorder, as well as the fact that the examiner did not review the entire claims file, the Board finds this examination not to be probative.  

The Board finds that the probative evidence does not support the finding of a psychiatric disability at any time during the pendency of this claim.  As explained above, the Board finds the most recent VA examination in November 2014 to be the most probative.  The examiner met with the Veteran and reviewed the entire claims file, including the VHA records, the Veteran's statements, and lay statements.  The examiner also provided a rationale for her conclusions, taking into consideration the entire history of the Veteran's service and post-treatment records.  The Board notes the examiner's findings to be consistent with clinical records of March 2008, February 2009, December 2010, June 2011, November 2012, and October 2013.  The Board finds that the November 2014 examination, along with the six other consistent clinical records, to be the most probative regarding the existence of a psychiatric disability.    

The Board finds, based on the record as a whole, the competent credible evidence is against a finding that the Veteran currently has a psychiatric disability, to include one causally related to, or aggravated by, service.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety, must be denied.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, including PTSD and anxiety, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


